


Exhibit 10.35

 

GRAPHIC [g272202kmi001.jpg]

 

Internal Offer Term Sheet
For
President, Products Aftermarket & Integrated Solutions

 

Penny Sherrod-Campanizzi
Effective:  10/1/12

 

1.                                      Position — President, Products
Aftermarket & Integrated Controls Solutions.  You will office from the KW-CC
South Bend location.

 

2.                                      Base Salary — $302,000 annually
(bi-weekly payroll).

 

3.                                      Incentive Opportunity — You will
continue to participate 100% in the Global Power ICP plan at a target level of
55% through the end of 2012.  The split between Global Power and your Business
Units financial performance will be determined in 1st quarterfor 2013, however,
the 55% target level will remain unchanged.

 

4.                                      Equity Grants — You will continue to be
eligible for equity grants as determined by the Board of Directors.

 

5.                                      Vacation and Benefits — You will
continue accruing vacation at the four week level.  Standard Company benefits
package as currently offered.

 

6.                                      Housing Reimbursement — You will be
provided a monthly housing stipend of $1,500.  This will be considered as income
and you will be accountable for the associated taxes.

 

7.                                      Severance — If your employment with the
Company is terminated by the Company without cause and you execute a timely
Release, the Company will pay you in accordance with the provisions stated
below.

 

·                                          Continuation of Base Salary will
occur at the salary rate in effect immediately before the Termination Date
through the first anniversary of the Termination Date.  The salary continuation
payments will be made at the same times as salary payments would have been made
to you if your employment with the Company had continued through the first
anniversary of the Termination Date.

 

--------------------------------------------------------------------------------


 

·                                          If and only if the Termination Date
is at least three full months after the beginning of the ICP Bonus Year within
which the Termination Date falls, a lump sum amount (a “Pro Rata Annual Bonus”)
equal to a pro rata portion of the full year annual bonus under the ICP that you
would have been entitled to had your employment continued through the date on
which bonuses for that Bonus Year are paid, based on actual financial results of
the Company for the entire Bonus Year and individual performance by you during
that part of the Bonus Year ending on the Termination Date (the “Full Year Pro
Forma Bonus Amount”).  Any Pro Rata Bonus payable under will be equal to the
Full Year Pro Forma Bonus Amount multiplied by a fraction, the numerator of
which is the number of days between January 1 of the Bonus Year and the
Termination Date and the denominator of which is 365.  The Company will pay any
Pro Rata Annual Bonus that may be payable on the same date as other bonuses are
paid with respect to the Bonus Year in which the Termination Date falls, but not
later than March 15 of the immediately following year.

 

 

Presented by:

 

 

 

 

 

 

 

 

/s/ Luis Manuel Ramírez

 

October 1, 2012

Luis Manuel Ramirez

 

Date

President and CEO, Global Power Equipment Group

 

 

 

 

 

 

 

 

I accept the terms of this offer:

 

 

 

 

 

 

 

 

/s/ Penny Sherrod-Campanizzi

 

September 30, 2012

Penny Sherrod-Campanizzi — Signature

 

Date

 

--------------------------------------------------------------------------------
